Citation Nr: 0100783	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-42 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for disability 
resulting from elevated cholesterol.

2.  Entitlement to service connection for heart disease, to 
include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and V.J.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1958 to February 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Salt Lake City, Utah, Department 
of Veterans Affairs (VA) Regional Office (RO).

In a decision dated in July 1999, the Board reopened and 
denied the veteran's claim of entitlement to service 
connection for heart disease to include a functional heart 
murmur and coronary artery disease, and further denied 
entitlement to service connection for disability as a result 
of elevated cholesterol, and for diabetes mellitus.  By Order 
dated in February 2000, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") granted a joint motion to vacate that portion of the 
Board's July 1999 decision which denied entitlement to 
service connection for heart disease to include coronary 
artery disease and for disability as the result of elevated 
cholesterol, remanding those claims to the Board for further 
action.


FINDING OF FACT

Current coronary artery disease was initially manifested in 
service and was the result of elevated cholesterol.



CONCLUSION OF LAW

Coronary artery disease, with hypercholesteremia, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of service entrance examination dated in October 
1958 includes note of a blowing systolic murmur over the 
third intercostal space, on the left, which increased in 
intensity after exercise.  The murmur was noted to be of a 
functional nature.  In November 1964 the veteran complained 
of left chest pain, which she believed to be cardiac in 
nature.  A clinical record cover sheet, also dated in 
November 1964, shows diagnoses of heart disease, not 
otherwise specified and etiology undetermined, manifested by 
a heart murmur and abnormal electrocardiogram (EKG).  

A narrative summary of in-service hospitalization notes the 
veteran had recently been diagnosed with heart disease of 
undiagnosed etiology.  Since hospitalization the veteran had 
demonstrated occasional reoccurrence of her chest pain, none 
severe.  There had been no symptoms of dyspnea, ankle edema, 
or syncopal episodes.  Her cholesterol was 277 mgm%.  
Physical examination showed a mild change in cardiac 
findings.  The cardiac point of maximum impulse was in the 
fifth intercostal space in the midclavicular line.  Sinus 
arrhythmia was much less prominent than previously.

The murmur previously heard in the upright position was 
stated to be grade two, audible at the apex and along the 
left sternal border, more prominent in the supine position, 
and with an ejection-type quality early in systole.  There 
was quite prominent radiation of the murmur up into the 
subclavian vessels and into the carotid system.  A diastolic 
murmur could not be heard.  An EKG was interpreted as 
essentially within normal limits: There was a tendency to low 
voltage of the T-waves in leads II and AVF and good T-wave 
voltage across the precordial leads.

A November 1965 re-enlistment examination reports includes 
note that the veteran was hospitalized at Lackland Air Force 
Base until March 1965 for a possible heart murmur.  EKG was 
normal.  An EKG record dated in November 1965 notes a history 
of "? murmur and ? valvular disease."  The veteran was on 
no medication.  EKG was interpreted as within normal limits.  
A November 1966 treatment record noted the veteran needed 
special permission for a low cholesterol diet.

A routine physical dated in August 1969 contains a notation 
that the veteran's heart murmur was functional.  An August 
1969 EKG noted low voltage T-waves and was interpreted as 
within normal limits.  Separation examination in December 
1969 includes no noted abnormalities of the heart.  The 
veteran was noted to have had shortness of breath and pain or 
pressure in her chest and to have been hospitalized in 
England, but to have been returned to duty without diagnosis.

The veteran was provided a VA examination in March 1970.  The 
examiner noted that the veteran had been hospitalized at 
Lackland Air Force Base in November 1964 and had been 
diagnosed with a systolic murmur.  The veteran reported that 
her first knowledge of the murmur had been at her enlistment 
examination.  She had been told that it was a non-significant 
functional heart murmur.

The veteran was also noted to have been hospitalized with the 
onset of chest pains in "1954."  The examiner noted that at 
that time, the systolic heart murmur again was found with 
"abnormal electrocardiogram," apparently a low voltage EKG.  
She was discharged with a diagnosis of heart disease of 
unknown etiology manifested by heart murmur and abnormal EKG.  
The examiner commented that, apparently the heart murmur had 
been present since, and had been unchanged.  She had repeated 
EKGs in November 1965 and August 1969, that were within 
normal limits.  Repeated chest X-ray examinations had been 
normal.  

In March 1970, the veteran denied any cardiovascular 
symptoms, denied any history of cardiac arrhythmia, and 
reported no chest pain, dyspnea on exertion, paroxysmal 
nocturnal dyspnea, orthopnea, or pedal edema.  She also had 
no history of rheumatic fever or any compatible illness.  
Physical examination revealed that the precordium was quiet.  
The point of maximum impulse was not visible or palpable.  
The left border of cardiac dullness was percussed in the 
fifth intercostal space in the left midclavicular line.  On 
auscultation, there was normal sinus rhythm.  The heart 
sounds were normal.  There was a Grade II/VI ejection 
systolic murmur that could be heard over the entire 
precordium, but it was loudest at the base and down the left 
sternal border with radiation into both carotids.  There was 
no change of the heart murmur listening in the supine or 
sitting positions.  There was also no change following 
exercise.  There were no diastolic murmurs present.  EKG and 
chest X-ray were normal.  The examiner's impressions were, in 
pertinent part, systolic heart murmur of unknown etiology, 
probable functional heart murmur.

The veteran entered the Air Force Reserve after her period of 
active service.  Review of service records from that time 
period reveals no findings referable to the presence of any 
cardiac abnormality.  Periodic examinations in January 1971, 
February 1972, January 1977, and July 1979 all showed no 
pertinent abnormality and an EKG was reportedly within normal 
limits.  The veteran reported on her medical history in 
January 1971 that she was admitted to a hospital in England 
for chest pains; and was sent to the U.S. because a valve to 
the heart was not functioning properly.  She reported being 
given a clean bill of health with no findings.

In October 1973 the veteran reported that she was taking 
medication for cholesterol.  This was not reported on 
subsequent histories or examinations.  The veteran was seen 
repeatedly for diet and weight counseling.  Her cholesterol 
was consistently noted to be high.

A service acquaintance has stated she was stationed with the 
veteran from 1968 to 1969 in Germany where the veteran 
suffered from chest pains and shortness of breath.  The 
acquaintance further related that the veteran had developed 
severe chest pains in 1964, and, after a physical evaluation 
board, that the veteran was returned to active duty because 
she was basically a "desk person."  

The veteran has contended that during the physical evaluation 
board in service she was questioned about the cholesterol 
pockets around her eyes.  She recalled that she was required 
to eat in the military dining hall because she was single.  
Since that time, she had experienced problems with chest 
pains and cholesterol.  She reported that she had been 
admitted to the VA hospital where a stress test and heart 
catheterization were performed.  The cholesterol pockets were 
removed from around her eyes.

VA records show treatment for hypercholesterolemia and 
removal of xanthelasma from the veteran's left upper and 
lower eyelids in June 1990.

The veteran testified at a hearing at the RO in May 1994.  
She submitted several items at that time, most already 
included in the record.  She submitted a handwritten note 
that appears to be a page from a diary.  Listed at the bottom 
of the page detailing her trip from England to Lackland Air 
Force Base in January 1965 are written "cholesterol, hiatal 
hernia, lipids-phosphototal, esters, gall bladder, 
tolbutamide tol test." 

The veteran testified that she first became aware of her 
heart condition while stationed in England in November 1964.  
She reported going before a physical evaluation board at 
Wilford Hall.

In May 1994 the veteran underwent cardiac catheterization and 
coronary cineangiography, a triple coronary artery bypass 
grafting, aortic valve replacement, and transesophageal 
echocardiography.

An August 1997 letter from Dr. R.T. noted that the veteran 
had multiple medical problems including an aortic valve 
replacement and triple bypass surgery.  The veteran also had 
hypertension and hypercholesterolemia and was on medications.  

In September 1997 the veteran's claims folder was reviewed by 
a cardiovascular specialist.  That examiner commented that it 
was well known that hyperlipidemia is a significant risk 
factor for the subsequent development of coronary artery 
disease and that it was also well known that coronary artery 
disease was the number one cause of death in western 
societies.  It was noted that the veteran had hyperlipidemia 
during service and that she went on to develop severe 
coronary artery disease and severe calcific stenosis 
requiring coronary artery bypass grafting and replacement of 
her aortic valve.  The examiner stated it was also known that 
severe forms of hyperlipidemia, including familial 
hypercholesterolemia, are known risk factors for accelerated 
early forms of coronary artery disease and that this might be 
in fact what the veteran had, as she was diagnosed with 
coronary artery disease as early as 1990, when she was in her 
early fifties.  

The September 1997 cardiovascular examiner noted that 
coronary artery disease in a female of that fairly young age 
was not common.  Female patients who develop coronary artery 
disease at a young age invariably have significant risk 
factors for its development, including a strong family 
history, diabetes, smoking, and hypercholesterolemia.  With 
regard to the xanthelasma lipid deposits that were removed in 
1990, it was quite possible, if not probable, that they were 
related to her hypercholesterolemia.  It was stated that the 
least specific sign of hypercholesterolemia is xanthelasma, 
because at least 50 percent of patients with xanthelasma had 
normal lipid profiles.  However, the xanthelasma [biopsy] 
specimens of patients with hyperlipidemia are usually filled 
with lipid containing macrophages, also known as foam cells.  
The surgical pathology report of the xanthelasma of the 
veteran's left eye, demonstrated that the dermis of the 
specimen was filled with pale foamy macrophages.  This lent 
evidence to support the proposition that the veteran's 
xanthelasma was likely due to hyperlipidemia.

In October 1997 a VA cardiologist reviewed the veteran's 
claims folder.  The reviewer noted that the veteran underwent 
coronary artery bypass surgery and aortic valve replacement 
in May 1994 because of severe coronary artery disease and 
moderate to severe calcific aortic stenosis.  Review of the 
veteran's medical record revealed that she had hyperlipidemia 
while in active service.  She underwent a cardiac 
catheterization, which demonstrated mild coronary artery 
disease as early as 1990 when she was 53 years of age.  The 
development of coronary artery disease in a female at that 
young age was quite unusual and was almost always seen in 
patients with significant risk factors for coronary disease.  
Hyperlipidemia was a known and well-demonstrated risk factor 
for coronary disease.  Severe hyperlipidemia is a known risk 
factor for accelerated (early) coronary artery disease.  It 
was the opinion of the cardiologist that the veteran's 
chronic hyperlipidemia was in fact a significant and 
contributing risk factor to her coronary artery disease 
development.

The October 1997 VA cardiologist noted that the veteran had 
demonstrated a systolic murmur on multiple examinations while 
in service and apparently on a pre-service examination.  She 
was evaluated in 1964 for the murmur as well as atypical 
chest pain.  The cardiologist was unable to locate the actual 
results of the evaluation, but the chart suggested that no 
severe valve abnormalities were identified.  During a March 
1970 examination the doctor described a systolic ejection 
murmur throughout the precordium, radiating into her 
carotids.  This was noted to be of unknown etiology and 
probably a functional murmur.

The October 1997 cardiologist opined that a murmur of that 
intensity with that degree of radiation, heard on multiple 
examinations over a period of 10 years, and associated with 
no obvious causes for functional flow murmur suggest that the 
murmur was in fact due to an abnormal aortic valve.  The 
current knowledge that the veteran did in fact have calcific 
aortic stenosis and underwent an aortic valve replacement at 
the age of 59 suggested that the aortic valve was in fact 
abnormal and was either a rheumatic aortic valve or possibly 
a congenitally defective aortic valve either of which slowly 
progressed to calcific aortic stenosis requiring aortic valve 
replacement.  Senile aortic stenosis would be extremely 
unusual in women of her young age.  It was the cardiologist's 
opinion that the murmurs heard during her service time were 
in fact indicative of mild aortic valve disease possibly mild 
aortic valve stenosis that then progressed over a number of 
years to moderate to severe calcific aortic stenosis 
requiring aortic valve replacement.  It was the 
cardiologist's opinion that the aortic valve disease likely 
did not contribute directly to the coronary artery disease.  
It was also the cardiologist's opinion that the development 
of her coronary artery disease or her aortic valve disease 
was not accelerated by her active service time.

The veteran's file was reviewed by a VA cardiologist in July 
1998.  The cardiologist concluded that the xanthelasmas were 
related to the veteran's hyperlipidemia.  They were commonly 
found in patients with severely elevated cholesterol.  The 
veteran was noted to have shown markedly elevated cholesterol 
readings as early as 1964.  These readings were said to have 
begun at quite a young age without significant diabetes or 
obesity.  This indicated that the cause was an underlying 
genetic abnormality, the most common being familial 
hyperlipidemia of the heterozygote variety, affecting 
approximately 1 in 500 people.

The July 1998 cardiologist noted that cholesterol levels of 
the veteran's magnitude at such a young age were rarely 
associated with dietary practices alone and most likely 
represented genetic abnormality and that it was unlikely that 
the veteran's hyperlipidemia was in any way connected to her 
active duty service, but was simply diagnosed during that 
time because of other medical work-up.  There was no doubt 
whatsoever that hyperlipidemia was a risk factor for coronary 
artery disease and the veteran's development of early 
coronary artery disease was classic for patients with 
familial hyperlipidemia.  The xanthelasma was most certainly 
associated with the hyperlipidemia.  The hyperlipidemia was 
also manifested by her development of early coronary artery 
disease.  It was the cardiologist's opinion that the natural 
progression of the disease was not accelerated or altered 
during her active duty.

As noted above, by Order dated in February 2000, the Court 
granted a Joint Motion to vacate the Board's July 1999 
decision and remand the matters in question for appropriate 
action.  Specifically, the Joint Remand cited governing 
regulations and Court precedent pertaining to the presumption 
of soundness and aggravation.  The Court noted the Board's 
finding that elevated cholesterol was genetic in nature and 
thus existed prior to service.  The Court noted the Board had 
cited the VA examination opinion as clear and unmistakable 
evidence to rebut the presumption of soundness and cited 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Joint Motion references VAOPGCPREC 67-90 (1990) to the 
effect that the occurrence of a hereditary disease under 38 
C.F.R. § 3.303(c) during service does not always rebut the 
presumption of soundness and that service connection may be 
granted for hereditary diseases that either first manifest 
themselves during service or that pre-exist service and 
progress at an abnormally high rate during service.  The 
Court, in granting the Joint Motion, mandated that the Board 
provide explanation and clarification as needed relevant to 
its findings that the cited medical opinion clearly and 
unmistakably overcame the presumption of soundness and the 
presumption of aggravation.

Thereafter the Board requested an opinion from the Veterans 
Health Administration (VHA).  The Chief of the Cardiology 
Section responded in October 2000, after having reviewed the 
veteran's claims file.  That report is as follows:

Question 1: Is the veteran's 
Hyperlipidemia most properly 
characterized as a hereditary disease or 
hereditary defect?

Yes.  Based upon a review of her 
cholesterol and triglyceride values she 
appeared to have familiar 
hypercholesteremia.

Question 2: What are the clinical 
manifestations of familial 
hypercholesteremia?  Was the veteran's 
hyperlipidemia symptomatic during her 
period of active duty from 1958 to 1970?

Predominant symptom would be related to 
obstructive coronary artery disease 
characterized by chest pain.  Whether or 
not the patient had angina during active 
duty is speculative since stress testing 
was not performed.  A normal or 
borderline EKG taken at a time that the 
patient was not having chest pain does 
not permit the exclusion of obstructive 
coronary artery disease.  Based upon the 
established fact that atherosclerosis is 
a progressive process and manifests in 
individuals with risk factors at a young 
age it is my opinion that the patient's 
chest pain, which she complained about on 
and off during the period of military 
service, was likely to be related to 
coronary artery disease.

Question 3: What is the diagnostic 
significance, if any, of 
electrocardiogram results or other 
relevant testing in service and 
subsequent thereto?  Was coronary artery 
disease, or other cardiac disease entity, 
manifest at service entrance, during 
active service or within one year of 
service discharge?

She had a number of electrocardiograms 
recorded during active duty, some of 
which were within normal limits.  
Although, the EKG done August 7, 1969 
would interpret as borderline showing 
inferior ST-T abnormalities.  As I stated 
in the previous question, absence of 
characteristically abnormal EKG changes 
does not exclude significant underlying 
coronary artery disease.  It is my 
opinion that symptomatic coronary artery 
disease was manifest during active 
service as characterized by chest pain, 
but not manifest at service entrance.

Was the veteran's development of coronary 
artery disease proximately due, to the 
result of, or aggravated by 
hyperlipidemia?  Regardless of whether 
hyperlipidemia was a risk factor for the 
development of coronary artery disease, 
was it at least as likely as not, a 
causative factor in the development of 
the veteran's coronary artery disease in 
this case?

It is my opinion that the development of 
coronary artery disease was a result of 
the hyperlipidemia.  Her cholesterol was 
noted to be 277 in 1964 and in 1966 she 
was placed on a low cholesterol diet.  
Cholesterol increases with aging and in 
1973 her cholesterol was 400 and in 1974 
as high as 419.  In the absence of other 
major risk factors for coronary artery 
disease, such as diabetes mellitus 
requiring medication or mention of 
cigarette smoking or uncontrolled 
hypertension, it is my opinion that the 
hyperlipidemia was likely a causative 
factor in the development of her coronary 
artery disease.

With respect to the aortic valve disease, 
it was likely present in her childhood 
whether from a congenital abnormality or 
from a rheumatic heart disease, but was 
not severe enough to cause her chest pain 
and was unrelated to the 
hypercholesteremia.


Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 C.F.R. § 3.304(b) (2000).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c). 

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The United States Court of Appeals for the Federal Circuit 
has held that contemporaneous evidence of treatment is not 
required to rebut the presumption of soundness; rather, all 
medically accepted evidence can be considered, including a 
medical opinion acquired several years after service.  Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has noted 
that "the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).  See also 
Gahman v. West, 13 Vet. App 148 (1999) reversing Gahman v. 
West, 12 Vet. App. 406 (1999) (in which the Court had held 
that Medical Boards are adjudicative entities that are 
competent to render findings of fact, and that the findings 
of the professionals who constitute such Boards may be 
sufficient to clearly and unmistakably rebut the presumption 
of soundness).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

A "lasting worsening of the condition" is required to show 
aggravation.  See Routen v. Brown, 10 Vet. App. 183, 189 & 
n.2 (1997) (Steinberg, J., dissenting); Degmetich, 104 F. 3d 
at 1331-33 (holding that VA compensation cannot be awarded 
for a disability that existed in the past but no longer 
exists even if that disability was service-connected); see 
also Hensley v. Brown, 5 Vet. App. 155, 163 (1993) (holding, 
as to whether increase must be to next higher rating, that 
"the presence of a ratable increase in disability at 
separation would be conclusive of an in-service increase in 
disability, but the obverse would not be true; that is, the 
absence of a ratable in-service increase [at separation] 
would not rule out a determination of an increase in 
disability"); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arteriosclerosis or cardiovascular-renal 
disease; including organic heart disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.303(c) (2000) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. 82-
90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 
1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).


Analysis

Although a functional murmur was noted on the veteran's 
examination for entrance into service, neither elevated 
cholesterol, hyperlipidemia, or coronary artery disease were 
noted.  The undisputed evidence is that her elevate 
cholesterol was of familial origin.  While the opinions are 
not unanimous, the VHA opinion is the result of a detailed 
review of the entire claims folder, including all of the 
opinions contained in that folder.  The VHA opinion is to the 
effect that the veteran's elevated cholesterol lead to the 
development of coronary artery disease, and that this disease 
was initially manifested in service.

Newly enacted legislation now provides as follows:

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the preponderance of the competent evidence 
supports a finding that the veteran initially manifested a 
disease, namely coronary artery disease in service.  
Therefore service connection is warranted for heart disease, 
or coronary artery disease, resulting from elevated 
cholesterol.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).


ORDER

Service connection for heart disease, namely coronary artery 
disease, as a disability resulting from elevated cholesterol 
is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

